DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the element “opening 22 of a first circuit board 2” not shown in figures 9A-9B, see para-0047 and 0050 in a specification.
Please, revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, and 10-11 are objected to because of the following informalities:
Regarding claim 1, line 13, the term “it” is unclear.  What does applicant mean of “it” and what does “it” refers to?  Please, clarify.
Regarding claims 3, lines 3, 5, and 8, claim 10, line 5, and claim 11, line 6.  The term “can be” is not understood because the term “can be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pitzele (US 7,085,146) in view of Tomlinson (U.S. 2013/0056595).
Regarding claim 1, Pitzele discloses a method for soldering a soldering fastening element (800 or 900, Figures 8-9) to a circuit board comprising steps of:
transferring a soldering fastening element (800 or 900) to a first solder layer (901) of a first circuit board (909); wherein the soldering fastening element (800, figure 8) includes a body (402), a head (602), and a neck (not label, but the neck formed between the head and the body (602, 402) for connecting the body and the head
heating up a solder tin layer (904) on the first solder layer (901) such that the solder tin layer melts to become a liquid solder tin (solder paste); and
cooling down the liquid solder tin (904) until [[it]] forms a solid soldering structure whereby the soldering fastening element is soldered to the first circuit board (909).
Pitzele does not specifically disclose the soldering fastening element placed in a receiving space of a carrier; and taking the soldering fastening element out of the receiving space of the carrier by allowing a tool to come into contact with the soldering fastening element.
The soldering fastening element such as a standoff element or mount placed in a receiving space of a carrier or carrier tape is known structure by a manufacturing company; and taking the soldering fastening element out of the receiving space of the carrier by allowing a tool (or hand) to come into contact with the soldering fastening element also known techniques by placing the fastening or standoff element mounted on the circuit board.
Tomlinson teaches a mounting system (100) as shown in figures 3-12 comprising the soldering fastening/standoff element (102) placed in a receiving space of a carrier (10); and taking the soldering fastening element out of the receiving space of the carrier by allowing a tool or by hand to come into contact with the soldering fastening element.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomlinson employed in the method of Pitzele in order to provide a protection and retaining structure for the fastening/standoff elements from the manufacture company.
As to claim 2, Pitzele as modified by Tomlinson discloses the solder tin layer (904) is a soft solder tin (Solder paste containing tin, silver, and copper is typically referred to as a SAC alloy).
As to claim 3, Pitzele as modified by Tomlinson discloses the body (402) has an engaging surface for engaging with a surface of the first circuit board (909) and has a second solder layer (on the side or bottom of the element 903) which a solder paste (904) [[can be]] is applied thereto: or
the body has a protruding portion penetratingly disposed in an opening of the first circuit board and has a second solder layer which a solder paste [[can be]] is applied thereto; or
the body has a shoulder for abutting against a surface of the first circuit board and has a second solder layer which a solder paste [[can be]] is applied thereto.
As to claim 4, Pitzele as modified by Tomlinson discloses the second solder layer is an electroplated layer made of one of tin, copper, nickel and zinc (Tin / bismuth and tin / bismuth / silver are the most common choices for low melting lead free solder pastes. The peak reflow temperatures provided by tin / bismuth alloys are low (160 – 170 °C) as compared to tin / lead solders (210 – 220 °C), see column 8 to column 9.
As to claim 5, Pitzele as modified by Tomlinson discloses the body (402), the head (602) and the neck are formed integrally or put together.
As to claim 6, Pitzele as modified by Tomlinson discloses in figure 8 the body and the neck are connected to thereby form a cylinder.
As to claim 7, Pitzele as modified by Tomlinson teaches the receiving space has an opening (see figures 7-10), the soldering fastening element (102) is passed through the opening in order to be placed in the receiving space.
As to claim 8, Pitzele as modified by Tomlinson teaches the carrier (10) has a lid (106) whereby the opening is shut and opened.
As to claim 9, Pitzele as modified by Tomlinson discloses the head (602) of the soldering fastening element (800) engaged with an engaging portion of a second board (1101, figure 11) and the neck of the soldering fastening element (800 or 900) penetratingly disposed in the engaging portion.
As to claim 12, Pitzele as modified by Tomlinson discloses the solder tin layer (906) attached to a second solder layer of the body.
As to claim 13, Pitzele as modified by Tomlinson discloses in figure 13 the first solder layer (901) of the first circuit board (909) has a surface copper layer (column 11), and a second solder layer (side or bottom surface of the element 1302) of the body is soldered to the surface copper layer.
As to claim 14, Pitzele as modified by Tomlinson discloses in figure 9 the first solder layer (901) of the first circuit board (909) has a surface copper layer, and the solder tin layer (904, 906) is soldered and thereby attached to the surface copper layer and a second solder layer of the body.
As to claim 15, Pitzele as modified by Tomlinson discloses the soldering fastening element (800 or 900) and the first circuit board (909) together form a module member.
As to claim 16, Pitzele as modified by Tomlinson discloses the first circuit board (909) has a soldering recess (902) such that the first solder layer (901, see figure 9B) is disposed inside the soldering recess, wherein the body of the soldering fastening element (900) is soldered to the first solder layer inside the soldering recess.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitzele in view of Tomlinson as applied to claims above, and further in view of Mayer (U.S. Patent 6,695,629).
Regarding claims 10-11, Pitzele as modified by Tomlinson discloses all of the limitations of claimed invention except for the engaging portion of the second board has a through hole of a diameter larger than the head and an engaging recess in communication with the through hole and of a width less than the head, wherein, after the head has passed through the through hole, the neck [[can be]] is penetratingly disposed in the engaging recess.
Mayer teaches a low-profile mounting and connecting apparatus (100) as shown in figures 1-11 comprising the engaging portion (202) of the second board (102) has a through hole of a diameter larger than the head (600) and an engaging recess (204) in communication with the through hole and of a width less than the head (600), wherein, after the head has passed through the through hole, the neck [[can be]] is penetratingly disposed in the engaging recess (204).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Mayer employed in the method of Pitzele and Tomlinson in order to provide an easy engagement and retaining structures for the fastening/standoff fit in the circuit board

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848